Case 8:19-cr-00407-GJH Document 89-1 Filed 12/05/19 Page 1 of 4

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

Between August 2018 and August 2019, the Defendant. ANTHONY KENNETH
DOTSON JR., also known as “Streetz,” “Ghost,” and “Rico” (“‘DOTSON”), conspired with
Marvin Gray, also known as “Marv” (“Gray”), James Harvey, also known as “Fat Bread” and
“Patches” (“Harvey”), Marcellus Woodland, also known as “Cellus” (“Woodland”), and Tiara
Mackall, also known as “Tee” (“Mackall”), and others, to distribute fentanyl, heroin, cocaine,
and cocaine base in the District of Maryland and elsewhere. The quantity of controlled substances
involved in the offense and foreseeable to DOTSON was at least 160 grams but less than 280
grams of fentanyl.

In general, DOTSON and Gray were drug distributors who operated in Charles County,
Maryland, and who sold controlled substances to users and street-level drug dealers. Harvey,
Woodland, and Mackall were subordinate distributors who sold controlled substances on
DOTSON’s and Gray’s behalf.

In May 2018, Confidential Source 1 told law enforcement that Harvey was a “runner,” or
a subordinate drug dealer for DOTSON. Three months later, at the direction of law enforcement,
Confidential Source 1 made a controlled purchase of fentanyl mixed with heroin from Harvey.

Between January and May 2019, at the direction of law enforcement, confidential sources
made several controlled purchases of fentany] and heroin from DOTSON and Gray. For example,
on May 21, 2019, DOTSON texted Confidential Source 2 “Flameback,” indicating that DOTSON
had potent fentanyl for sale. That day, at the direction of law enforcement, Confidential Source 2
made a controlled purchase of fentanyl mixed with heroin from DOTSON and Gray. Confidential
Source 2 also previously told law enforcement Confidential Source 2 had seen DOTSON with
heroin or fentanyl broken down into one-gram, five-gram, and 10-gram quantities for sale.

On June 13, 2019, DOTSON called Coconspirator A (one of DOTSON’s suppliers) and
explained that he only had “14 of this raw . . . left,” meaning that DOTSON only had 14 grams of
fentanyl in his drug supply. Three days later, DOTSON told Coconspirator A that he needed
“fetty” and that he could pay “1,100 for half,” meaning that DOTSON would purchase half an
ounce (or 14 grams) of fentanyl from Coconspirator A. DOTSON and Coconspirator A then
met in Hillcrest, Maryland, where Coconspirator A supplied DOTSON with 14 grams of
fentanyl. Two days after that meeting, DOTSON called Coconspirator A and ordered “the same
thing,” meaning an additional 14 grams of fentanyl.

On June 20, 2019—while distributing fentanyl on DOTSON’ s behalf—Woodland called
DOTSON and told him that Woodland had “17 little ones . . . [and] bigs” left in his supply. By
this, Woodland meant that he had 17 half-gram quantities and 11 gram quantities of fentany] that

Rev. August 2018
1]
Case 8:19-cr-00407-GJH Document 89-1 Filed 12/05/19 Page 2 of 4

he could sell. During the same conversation, Woodland told DOTSON that he had a firearm, and
DOTSON told Woodland that he had a *.45, Smith & Wesson...anine... [and] another little
38.” DOTSON then left the area to compete in an amateur car racing event, and gave his phone
to Woodland (“the drug phone”) so that Woodland could continue selling fentanyl to DOTSON’s
customers. Over the next four days, Woodland distributed fentanyl to DOTSON’s Maryland-
based drug customers.

In June and July 2019, Harvey—working at DOTSON’s direction—sold fentanyl to
DOTSON’s customers. For example, on June 12, 2019, Harvey sold $200 of fentanyl to
Individual 2. One week later, Harvey distributed fentanyl to one of DOTSON’s customers in
Waldorf, Maryland. Similarly, on July 8, 2019, Harvey distributed “two bags” of fentanyl to
Individual 5, who was one of DOTSON’s customers. Later that month, Harvey helped DOTSON
open a storage locker in Waldorf, Maryland that the organization used as a location to store drug
proceeds and drug paraphernalia.

On July 3, 2019, DOTSON and Gray separately travelled to a hotel in La Plata, Maryland,
where they each met with and sold a distribution quantity of fentanyl to Individual 2.

On July 9, 2019, DOTSON and Gray discussed strategies for selling drugs over the phone.
During that conversation, Gray told DOTSON, “I’m a bag up most of them all in balls. I got like,
I got like 70 of good,” meaning that he had 70 grams of high-quality controlled substances and
intended to package the drugs into eight balls, or 3.5-gram quantities. Five days later, Gray told
DOTSON over the phone that he received an order for “14 grams . . . of down,” meaning 14 grams
of fentanyl. The next month, on August 4, 2019, DOTSON texted Gray a photograph depicting
13.99 grams of fentanyl on a digital scale, then asked Gray to delete the text message.

On July 27, 2019, law enforcement intercepted communications between DOTSON and
Woodland indicating that Woodland was in possession of DOTSON’s fentanyl and was
distributing that fentanyl on DOTSON’s behalf. That day, law enforcement attempted to conduct
a traffic stop of Woodland, who failed to stop for 3.6 miles and instead led officers on a low-speed
police chase. During the pursuit, Woodland discarded DOTSON’s fentanyl from the window of
Woodland’s Range Rover.

On August 5, 2019, DOTSON, Gray, and Mackall met so that DOTSON could give
Mackall his drug phone. Four days later, while Mackall was using DOTSON’s phone to sell
fentanyl on DOTSON’s behalf, Mackall met with Individual 5, who was one of DOTSON’s
customers. After Mackall and Individual 5 engaged in a hand-to-hand drug transaction, law
enforcement arrested Mackall, who was in possession of 21 red plastic bags and 13 blue plastic
bags containing fentanyl. After Mackall was arrested, DOTSON called Gray and told him, “they
got the phone and everything dog. Somebody had to set her up.”

On August 15, 2019, law enforcement executed search warrants on nine different locations,
including DOTSON’s business location and the residences of DOTSON, Gray, and Harvey. In
DOTSON’s residence, which was located in Clinton, Maryland, law enforcement seized the
following:

Rev. August 2018
12
Case 8:19-cr-00407-GJH Document 89-1 Filed 12/05/19 Page 3 of 4

2.

10.

$11,305 in United States currency.
A 2014 Chevrolet Silverado 1500 LTZ Pick-up truck with Vehicle Identification

Number (“VIN”) 3GCUKSECXEG181699 that was purchased with illegal drug
proceeds.

A 2007 Ford F-150 XLT Pick-up truck with VIN 1FTRW14W27FB44490 that
was purchased with illegal drug proceeds.

A Smith and Wesson SD9VE 9mm handgun bearing serial number HFJ8778.
A Taurus Model PT .45 caliber handgun bearing serial number NCU59315.
47 rounds of 9mm ammunition.

12 rounds of .45 ACP ammunition.

13 rounds of .38 special ammunition.

24 rounds of .380 ACP ammunition.

50 rounds of .40 caliber ammunition.

In DOTSON’s business location in Waldorf, Maryland, law enforcement seized the

following:

1.

tN

A 2019 Homemade Enclosed Trailer with VIN AC246148MD that was purchased
with illegal drug proceeds.

A 1986 Ford Mustang Race Car with VIN 1FABP26A8GF277847 that was
purchased with illegal drug proceeds.

A 2011 Yamaha YDR Golf Cart with VIN JW8-009467 that was purchased with
illegal drug proceeds.

In Gray’s residence, law enforcement seized a loaded .40 caliber handgun, a loaded
Thompson Auto-Ordinance .45 caliber handgun, a loaded Taurus .380 caliber handgun, and an
unloaded Taurus 9mm handgun, along with approximately 15 bags containing controlled
substances. In Gray’s Ford truck, law enforcement found three loaded 9mm magazines, a loaded
.45 caliber magazine, and a box of 50 .357 caliber ammunition.

Prior to August 15, 2019, DOTSON had been, and knew that he had been, previously
convicted ofa crime punishable by imprisonment for a term exceeding one year and his civil rights
had not been restored. Prior to August 15, 2019, the Smith and Wesson SD9VE 9mm handgun
bearing serial number HFJ8778 and the Taurus Model PT .45 caliber handgun bearing serial

Rev. August 2018

13
Case 8:19-cr-00407-GJH Document 89-1 Filed 12/05/19 Page 4 of 4

number NCUS59315 (“the firearms”) were manufactured outside of Maryland and therefore
travelled in interstate commerce. DOTSON possessed the firearms and ammunition recovered
from DOTSON’s residence in order to commit or to facilitate his distribution of controlled
substances.

SO STIPULATED:

Gregory Bernstein

Erin Pulice
Assistant United States Attorneys

(we LM

Anthony Kenneth Dotson
Defendant

Ob}

William Brennan, Esq. =
Counsel for Defendant

Rev. August 2018
14
